—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered June 1, 1998, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not entitled to a hearing with respect to his motion pursuant to CPL 30.30 to dismiss the indictment. The People were ready for trial within six months of the commencement of this criminal action. Thus, the defendant’s right to a speedy trial was not violated (see, CPL 30.30 [1] [a]).
The majority of the defendant’s claimed errors in summation are unpreserved for appellate review. In any event, the *611prosecutor’s remarks either constituted fair response to comments made during the defense counsel’s summation (see, People v Galloway, 54 NY2d 396), fair comment on the evidence (see, People v Ashwal, 39 NY2d 105), or were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.